                          UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

RALPH ELLIS WEEMS                                         CASE NO. 3:19-CV-0316

VERSUS                                                    JUDGE TERRY A. DOUGHTY

ANDREW SAUL, COMMISSIONER, U.S.                           MAG. JUDGE KAREN L. HAYES
SOCIAL SECURITY ADMINISTRATION

                                      JUDGMENT

       The Report and Recommendation [Doc. No. 12] of the Magistrate Judge having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner=s decision is

hereby REVERSED and REMANDED pursuant to the fourth sentence of 42 U.S.C. ' 405(g)

for further proceedings consistent therewith.

       Monroe, Louisiana, this 20th day of February, 2020.


                                                    ____________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
